DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harty (USPUB 2013/0113413) in view of Nojima et al. (USPUB 2013/0257146).

As to Claim 1, Harty discloses an electric vehicle (EV) charging station for charging an electric vehicle (EV), the EV charging station comprising: a power source (Figure 1, Element 30); an electric reservoir receiving power from the power source (Element 40); an AC to DC power converter for receiving AC power from the power source and converting the AC power to DC power for supplying DC power to the electric reservoir (element 80): an EV charger receiving DC power from the electric reservoir (Element 50). Harty does not expressly disclose a first DC to DC converter receiving DC power from the electrical reservoir and converting the DC power to DC power suitable for charging the electrical vehicle. Nojima discloses a first DC to DC converter receiving DC power from the electrical reservoir and converting the DC power to DC power suitable for charging the electrical vehicle (Figure 1, Elements 21, 18, 20). It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Nojima's DC to DC converter configure with the DC source input and Electrical reservoir being on the same bus, and add that to the device of Harty in order to allow both sources to apply power to the DC to DC converter.

As to Claim 2, Harty and Nojima disclose the station according to claim 1, wherein the AC to DC converter comprises a rectifier for converting the AC power from the power source to DC power, a second DC to DC power converter for converting the DC power from the rectifier to DC power suitable for charging the eiectric reservoir (Nojima Figure 1, Elements 12 and 20),

As to Claim 3, Harty and Nojima disciose the station according to claim 1, wherein the AC to DC converter comprises an eiectric filter receiving DC power from the second DC to DC converter prior to supplying power to the electric reservoir (Nojima Figure 8, Elements 78 and 80).

As to Claim 4, Harty and Nojima disclose the station according to claim 3, wherein the electric filter is an LC filter (Nojima Figure 8, Elements 78 and 80).

As to Claim 7, Harty and Nojima disclose the station according to ciaim 1, wherein the EV charger receives power from the electrical reservoir and/or Li-ion battery (Harty Figure 1, Element 40).
As to Claim 12, Harty and Nojima disclose the station according to claim 1, wherein the station is configured to selectively provide power to the first DC-DC converter from the electric reservoir or from the AC to DC power converter (Harty Figure 2, Elements 70 and 200).

As to Claim 13, Harty and Nojima disclose the station according to ciaim 1, wherein the station is configured to simultaneously provide power to the first DC-DC converter from the electric reservoir and the AC to DC power converter (Nojima (Figure 1, Elements 24, 18, 20).

As to Claim 14, Harty and Nojima disclose the station according to claim 1, further comprising an electronic controller located between the power source and electric reservoir for controlling charging of the electric reservoir (Harty Figure 1, Element 14).


Claims 5-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harty and Nojima in view of Reineccius et al. (USPUB 2016/0341773).

As to Claim 5, Harty and Nojima disclose the station according to claim 1, but do not expressly disclose wherein the electric reservoir comprises a flow battery. Reineccius discloses wherein the electric reservoir comprises a flow battery (Paragraph 49). it would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Reineccius and use this power source, as Harty is silent as to the type of electrical reservoir being used.
As to Claim 6, Harty and Nojima disclose the station according to claim 1, but do not expressly disclose wherein the electric reservoir comprises a Li-ion battery. Reineccius discloses wherein the electric reservoir comprises a Li-ion battery (Paragraph 49). It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Reineccius and use this power source, as Harty is silent as to the type of electrical reservoir being used.

As to Claim 8, Harty, Nojima, and Reineccius disclose the station according to claim 5, wherein the electrical power reservoir comprises a Li-ion battery (Paragraph 49).

As to Claim 9, Harty and Nojima disclose the station according to claim 1, but do not expressly disclose wherein the EV charger comprises a Li-ion battery. Reineccius discloses wherein the EV charger comprises a Linen battery (Paragraph 49). it would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Reineccius and use this power source, as Harty is silent as to the type of electrical reservoir being used.

As to Claim 10, Harty, Nojima, and Reineccius disclose the station according to claim 9, wherein the EV charger is configured to selectively provide power for charging the EV from the electric reservoir or the Li-ion battery of the EV charger (Reineccius Paragraph 49).
As to Claim 11, Harty, Nojima, and Reineccius disclose the station according to claim 9, where the EV charger is configured to simultaneously provide power for charging the EV from both the electric reservoir and the Li-ion battery of the EV charger (Nojima (Figure 1, Elements 24, 18, 20).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harty and Nojima in view of Gjinali et al. (USPUB 2014/0167694).

As to Claim 15, Harty and Nojima discloses the station according to claim 1, but do not expressly disclose wherein the AC charger comprises a gas pump. Gjinaii discloses wherein the AC charger comprises a gas pump (Figure 1A and Figure 1A-1). it would have been obvious to have a gas pump as disclosed by Gjinaii, in order to generate electricity for charging the vehicle using a fuel cell, in the device of Harty and Nojima in order to provide an alternate method of generating charging power.
As to Claim 16, Harty and Nojima discioses the station according to claim 1, wherein the station comprises multiple EV chargers spaced apart and arranged in rows (Nojima Figure 4). Harty and Nojima do not expressly disclose the multiple EV charges each comprise a gas pump. Gjinaii discloses wherein the chargers comprises a gas pump (Figure 1A and Figure 1 A-1). it would have been obvious to have a gas pump as disclosed by Gjinaii, in order to generate electricity for charging the vehicle using a fuel ceil, in the device of Harty and Nojima in order to provide an alternate method of generating charging power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859